DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Applicant’s response was received on 1/14/2021. Claims 1, 2 ,4, and 6 are amended. Claims 3 and 5 are cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 1/3/2019 are considered.
Claim Rejections - 35 USC § 102
The rejection under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Hambitzer on claims1, 3, 6 are withdrawn because the Applicants amended the claims.
Claim Rejections - 35 USC § 103

The rejection under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hambitzer, on claim 2 is withdrawn because the Applicants amended the claim.
The rejection under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hambitzer in view of Eskra, on claim 4 is withdrawn because the Applicants amended the claim.
The rejection under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hambitzer in view of Zink, on claim 5 is withdrawn because the Applicants amended the claim.
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance: 
A negative electrode for a lithium secondary battery, the negative electrode comprising a negative electrode current collector made of a metal foam having a plurality of and a lithium thin film attached to a rear surface of the negative electrode current collector, wherein the metal foam includes a first metal foam region having a plurality of first pores and in contact with the lithium thin film and a second metal foam region having a plurality of second pores and being able to be in contact with a separator. The second metal foam region having a size larger than that of the first metal foam region, and wherein the first pores are filled with a negative electrode material, and the second pores remains empty and provide a space into which a lithium agglomerate is capable of being accommodated when a lithium secondary battery is charged or discharged.
	The closest prior art US Publication 2005/0106467 to Hambitzer reference discloses a lithium secondary battery, the negative electrode comprising a negative electrode current collector made of a metal foam (P42) having a plurality of pores whose inner portions are empty and a lithium thin film attached to a rear surface of the negative electrode current collector (P44; Fig. 4). However, the Hambitzer reference does not disclose, nearly disclose or provide motivation to modify the negative electrode to comprise the metal foam includes a first metal foam region having a plurality of first pores and in contact with the lithium thin film and a second metal foam region having a plurality of second pores and being able to be in contact with a separator. The second metal foam region having a size larger than that of the first metal foam region, and wherein the first pores are filled with a negative electrode material, and the second 
The prior art US Publication 2007/0248887 to Eskra discloses copper metal foam for the anode electrode in order to provide high performance at lower cost. However, the Eskra reference does not disclose, nearly disclose or provide motivation to modify the negative electrode to comprise the metal foam includes a first metal foam region having a plurality of first pores and in contact with the lithium thin film and a second metal foam region having a plurality of second pores and being able to be in contact with a separator. The second metal foam region having a size larger than that of the first metal foam region, and wherein the first pores are filled with a negative electrode material, and the second pores remains empty and provide a space into which a lithium agglomerate is capable of being accommodated when a lithium secondary battery is charged or discharged.
The prior art US Publication 2013/0040188 to Zink discloses commercially available porous metal foams comprises pore size of 580 microns. However, the Zink reference does not disclose, nearly disclose or provide motivation to modify the negative electrode to comprise the metal foam includes a first metal foam region having a plurality of first pores and in contact with the lithium thin film and a second metal foam region having a plurality of second pores and being able to be in contact with a separator. The second metal foam region having a size larger than that of the first metal foam region, and wherein the first pores are filled with a negative electrode material, and the second pores remains empty and provide a space into which a lithium .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725